Citation Nr: 1217427	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  09-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho


THE ISSUE

Entitlement to a rating in excess of 30 percent for post traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to June 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the RO in Boise, Idaho, which denied an increased rating for PTSD.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The Veteran testified before a Decision Review Officer at a May 2009 hearing at the RO.  A transcript has been associated with the file.


FINDING OF FACT

The Veteran's PTSD disability is manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but not reduced reliability or productivity, deficiencies in most areas, or total occupational or social impairment.


CONCLUSION OF LAW

The criteria for an evaluation greater than 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).







REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2011). 

The Veteran's service-connected PTSD is evaluated as 30 percent disabling under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Under the provisions for rating psychiatric disorders, a 30 percent disability rating requires evidence of the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, or recent events).

A 50 percent disability rating requires:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The criteria for a 70 percent rating are:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411.  

The Board notes that the evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including (if applicable) those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  See Mauerhan, supra.  Within the DSM-IV, Global Assessment Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  

According to the DSM-IV, a score of 41-50 illustrates "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  The Veteran has been assigned GAF scores of 45 and 50 during the period on appeal.  This score appears to have been assigned based on the Veteran's recurrent suicidal ideation, which will be discussed at greater length below.  These scores indicate serious symptoms.

The Veteran was on medication management for his PTSD through VA prior to his July 2008 claim.  The Veteran was seen for suicidal ideation after a panic attack at work at a local prison in September 2007.  A February 2008 treatment note indicates that the Veteran had lost his job secondary to hearing problems.  The Veteran reported having returned to construction for employment.  An early June 2008 note indicated that the Veteran was having trouble finding a new job and was feeling useless and becoming more depressed as a result, providing evidence against this claim as it clearly indicates that the Veteran's depression is the result of losing his job due to hearing loss, not the result of PTSD.  

The Veteran was admitted in late June and into early July 2008 for a period of increased suicidal ideation.  As discussed below, the Veteran has recurrent suicidal ideation, but rarely the intent to act on it.  The Veteran had a period of intent and admitted himself to a VA Medical Center.  At admission, the Veteran was alert, anxious and depressed at admission.  He signed a safety plan.  He was anxious to "feel better" and wanted to be less depressed so he could find a job.  He was also drinking a six pack of beer per day, but claimed that this was less than usual.  The Veteran was having insomnia in addition to depressed mood and suicidal thoughts.  He was given a GAF score of 45.  The Veteran's medications were adjusted.  The treatment providers indicated to him that the alcohol impeded the medications.  The Veteran participated in scheduled therapeutic activities and was prohibited from drinking alcohol.  The Veteran completed his course of treatment successfully and was discharged with a much improved mood and lessened anxiety.  

The Veteran was seen for a September 2008 VA examination in connection with this claim.  The Veteran appeared his stated age.  His nutrition and hygiene looked excellent.  He was dressed comfortably and appropriately for season and occasion.  The Veteran made good eye contact throughout the examination.  The Veteran displayed no psychomotor agitation or retardation.  His expressive, reactive, and spontaneous movements were within normal limits.  He had no evidence difficulty with goal-directed behaviors.  His speech was unremarkable.  His attitude toward the evaluation was friendly and forthcoming.  He was appropriately deferential at all times.  Comparison of the Veteran's records with his disclosures suggested he was a good historian.  The Veteran reported that his mood was moderately elevated and had been in the recent past.  His affect was mildly elevated, with a fairly labile change pattern tending toward anxiety.  The Veteran displayed a severe degree of intensity with the intensity congruent to subjects discussed.  The Veteran was alert and oriented times four.  The Veteran had no difficulty with content or process-oriented knowledge problems.  He had some difficulties with attention and concentration, performing at a lower than expected level relative to word spelling and digit span.  His memory, immediate, recent and remote, appeared intact.  He showed partial insight and good judgment.  The Veteran appeared to rely exclusively on medication rather than psychotherapy.  The examiner indicated that he could benefit from some psychotherapy but had not recently engaged in therapy.  The Veteran displayed a number of ruminations relative to past perceived and actual slights, but no obsessions, delusions or compulsions.  The Veteran reported ongoing suicidal and homicidal ideations without intent to act.  The Veteran denied hallucinations.  The Veteran reported that his sleep is moderately impaired with a good deal of hyperarousal and sleep disturbance in the form of nightmares.  The Veteran reported signs and symptoms consistent with the PTSD diagnosis.  His thinking processes were largely sequential, logical and goal-directed.  He displayed a fund of information commensurate with his background, education and life experience.  The examiner assigned a GAF score of 50.  

The Veteran also described his social and occupational background during the VA examination.  The Veteran denied any legal issues of note.  The Veteran reported residing in a home he has lived in for just under a decade with his wife of many years.  The Veteran had an adult child in the area that he maintains contact with.  The Veteran reported that he had a driver's license and was able to drive as needed.  The Veteran claimed to enjoy cooking.  He reported that his wife was employed, while he was not.  He reported having been released from a position as a security officer at a local prison in April 2008 prior to the conclusion of a probationary period and did not know the reason for his dismissal.  The Veteran reported that interpersonal contacts have progressively more difficult over the years.  The Veteran stated that he was not aware of any particular thing that justified his dismissal, but he understood that he probably has become more irritable and impatient with interpersonal reactions to the point of being dismissed from his job.  

The Veteran reported actively seeking employment and encountering what he believed was age discrimination.  The Veteran reported that he had no friends or acquaintances that he associates with regularly.  The Veteran reported that he did not belong to groups or participate in organized activities outside the home.  The Veteran reporting having four dogs but no hobbies or interests that he currently pursued.  E reported that he did not travel very much.  The Veteran reported that he is safe and comfortable to undertake the activities of daily living.  The Veteran reported that he did not smoke cigarettes or drink alcohol.  He denied having drunk alcohol since his July 2008 admission.  The Veteran reported having previously having gone through a residential substance abuse program and attempted to abstain from recreational substances, though he had become more serious about abstention.  The Veteran reported that he periodically smoked marijuana but not since his July 2008 admission.  

The Veteran's VA treatment records contain several sessions after the July 2008 admission.  As mentioned in the VA examination report, the Veteran was seen for short medication management sessions every three months.  The entries are repetitive and will be summarized.  The Veteran is seen by a psychiatrist.  A short mental status exam is completed each time.  The Veteran is invariably pleasant and cooperative with good eye contact.  The Veteran has linear speech which was logical, goal-directed, and of normal rate.  His was moderately dysphoric, with appropriate affect and nearly full range.  The Veteran denied current suicidal or homicidal intentions.  He denied active psychotic material.  He was alert and oriented.  The Veteran had some variation in depressive symptoms and mood swings, which were managed by adjustments in his medications.  There were no recorded changes in the Veteran's personal life.  No GAF scores were assigned in these records.  

The Veteran testified at a May 2009 DRO hearing.  The Veteran related the above history regarding his July 2008 admission and his VA treatment sessions every three months.  He related some fluctuation in his symptoms and the medication management.  The Veteran related his employment history over the past ten years.  He stated that he had worked for a local university for five years starting in 2000, then a couple of construction jobs from which he was fired and then at the prison.  The Veteran testified that he was let go from the prison because he took the medication that VA supplied him.  The Veteran reported a lot of trouble with supervisors, particularly with the university.  The Veteran claimed to have felt personal attacks, unfair treatment and discrimination.  The Veteran reported a lot of verbal outbursts.  The Veteran reported leaving the job before he could be fired.  The Veteran reported having been married for 35 years.  He denied having friends.  He described himself as a loner, communicating only with his wife and their son.  The Veteran complained of memory deficiencies and thinking that he was developing Alzheimer's.  The Veteran described bad days in which he thought about suicide.  The Veteran testified that he did not think he was capable of gainful or part time employment due to a combination of a physical condition and his mental attitude, but emphasized the physical condition.  The Veteran reported problems of anger, irritability, and an inability to handle confrontation.  The Veteran denied having ever made a Social Security Administration claim during the hearing.  The Veteran indicated during the hearing that he had a long history of substance and alcohol abuse which he had finally stopped recently after the June-July 2008 VAMC admission.  

The evidence regarding the Veteran's difficulty with employment is mixed.  After his hearing, the Veteran submitted copies of 2006 records from the local university from which he resigned rather than be terminated.  These records do establish that the Veteran had conflict with supervisors and authority as he testified.  These records date, however, from a period more than one year prior to the date of the filing of the instant claim in July 2008.  See 38 C.F.R. § 3.400.  This lessens their probative value as to the assessment of his present level of disability.  The Veteran's more recent employment with the local prison is more probative as it occurred within one year prior to the date of claim.  The Veteran has offered conflicting accounts.  He first reported that he lost the job over hearing problems, then claimed he did not know why he lost the job, then testified that his PTSD and the medications led to his termination.  

These accounts cannot all be true.  The Board considers the report closest in time to the event to be the most reliable and least effected by the pursuit of this appeal.  

The Board finds that the Veteran does not have occupational and social impairment with reduced reliability and productivity.  The Veteran does not have flattened affect.  His speech is coherent, goal-directed, logical and appropriate to circumstances, and not circumstantial, circumlocutory, or stereotyped.  The Veteran does not report panic attacks more than once a week.  He does not display difficulty in understanding complex commands.  The Veteran has some diminished attention and concentration on examination.  The Veteran claimed to have memory loss during his hearing, describing mostly immediate term memory problems such as forgetting what he was about to do.  On testing, the Veteran's immediate, recent and remote memory were all intact.  The Board considers objective testing a more reliable method of determining memory impairment than subjective impressions.  

The Veteran's judgment and abstract thinking appeared to be appropriate; the Veteran has some insight into his disorder.  The Veteran has disturbances of mood which appear consistent with the symptoms of PTSD.  The Veteran's testimony is that he is a loner and has not attempted to establish effective work and social relationships during this appeal.  

Turning to the evidence of the Veteran's life apart from the suggested symptoms, the Veteran had some employment problems in the past, shown by the 2006 university employment records, but does not appear to have had those problems at the prison.  The Veteran was terminated for reasons other than his PTSD.  The Veteran has testified that he had conflict with authority and supervisors.  The Board discounts this testimony as he claimed the conflict drove his termination, a contention which the Board has rejected.  The Veteran has not presented evidence regarding his relationship with rank-equivalent colleagues at the prison.  It is not possible to determine from this whether the Veteran was unable or had difficulty establishing relationships with co-workers at the prison.  The Veteran has, however, maintained his ordinary home routine and his family relationships.  

Importantly, the Veteran has been able to achieve and maintain sobriety which, according to his report, had been a longstanding problem.  

Overcoming substance abuse is strong evidence of the adaptability, perseverance and self-control necessary for appropriate occupational and social functioning.  Additionally, the Veteran's medications function more effectively when he is sober.  Thus, the Veteran's sobriety tends to support a finding of lesser, rather than greater, severity of his PTSD.  The criteria for a 50 percent rating are not met.

The Board finds that the Veteran does not have occupational and social impairment, with deficiencies in most areas due to his PTSD.  The Veteran has endorsed persistent suicidal ideation, but has also been able to contract for safety and has only one instance of coming close to suicide in June 2008.  The Veteran does not appear to have obsessional rituals.  His speech is normal and logical, not intermittently illogical, obscure, or irrelevant.  The Veteran functions independently, appearing alone at his VA examination, regular treatment sessions at VA and at his 2009 hearing.  The Veteran testified to assaulting his wife in his sleep, but not while conscious of his actions.  The Veteran does not have spatial disorientation or neglect of personal appearance and hygiene.  The Veteran has only one of the suggested symptoms for a 70 percent rating.  

Looking at his personal life, the Veteran reports no friends or social activities, but has maintained a long marriage and a relationship with his son and functions independently in driving himself to run errands, maintaining his household and four dogs in the absence of his wife.  As discussed above, the record is not clear whether the Veteran is able to adapt to stressful situations.  With only one symptom suggestive of the 70 percent rating and a long history of successful independent functioning, the Board finds that the preponderance of the evidence is against a finding that the Veteran has occupational and social impairment, with deficiencies in most areas due to his PTSD.  The criteria for a 70 percent rating are not met.

The Board notes that the Veteran does not have total occupational or social impairment.  He does not have persistent delusions or hallucinations, grossly inappropriate behavior, or an intermittent inability to perform activities of daily living.  On the contrary, the Veteran has invariably appeared appropriately dressed and groomed, communicated clearly and been engaged in the treatment process.  The Veteran has not been found to be a persistent danger of hurting himself or others.  While the Veteran has suicidal ideation, he has not been found to have an intent to carry out the ideation.  The Veteran is also oriented to time, place, person and event on examination.  Although the Veteran has complained of memory loss, he does not suggest severe memory loss for names of close relatives, his occupation, or even his own name.  As discussed, the Veteran reports no friends or social activities, but has maintained a long marriage and a relationship with his son and functions independently in driving himself to run errands, maintaining his household and four dogs in the absence of his wife.  The Board concludes that the criteria for a 100 percent rating are not met.  

In light of the foregoing, the Board finds that the Veteran's PTSD has not been productive of occupational and social impairment which is accompanied by reduced reliability and productivity, deficiencies in most areas, or total.  Thus, the criteria for a schedular criteria in excess of 30 percent have not been met.  See 38 C.F.R. § 4.130, DC 9411.  An increased schedular rating is not warranted.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).  

In this regard, it is important for the Veteran to understand that a 30 percent disability evaluation, by definition, is a significant disability that will cause the Veteran problems.  This is not in dispute.  The fact that the Veteran has problems only provides a basis for finding a compensable evaluation is warranted.  The problems the Veteran has indicated seem associated with the criteria of a 30 percent evaluation.  In this regard, the Veteran's statements provide evidence that support the current finding, but no greater. 

The schedular evaluation for the Veteran's PTSD is not inadequate.  The General Formula for Rating for Mental Disorders is based on a non-exhaustive list of disability symptoms.  See Mauerhan.  The formula is a totality of circumstances test, designed to accommodate a variety of behavioral symptoms.  The Board has considered whether the presence of suicidal ideation (among those symptoms suggestive of a 70 percent rating) renders the continuance of a 30 percent rating an inadequate rating.  In light of the totality of circumstances nature of the ratings formula, the mere presence of one symptom for a 70 percent rating does not render the formula inadequate; it is one factor among many which weigh in the balance.  The Veteran has not identified any symptoms of PTSD which are not behavioral.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, supra.  

Entitlement to a total disability rating based on individual unemployability (TDIU) is an alternative theory of all claims for a higher disability rating.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  TDIU may be raised explicitly by a claimant or inferred from the record.  An inferred claim for a TDIU is raised as part of an increased rating claim only when certain requirements are met.  Jackson v. Shinseki, 587 F.3d 1106, 1109-10 (2009).  TDIU is raised by inference when: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  

In the present appeal, the Veteran alleged during his 2009 hearing that he could not work mostly as a result of a physical disability.  This appeal is only for his PTSD rating.  The effects of the physical disability are outside the scope of the present claim and do not appear to be service-connected.  The Board has also determined that the Veteran lost his prison job as a result of his hearing loss, which is not on appeal.  The evidence does not reasonably raise unemployability due to PTSD.  Thus, the Board concludes that the Roberson requirements are not met and that consideration of TDIU is not warranted.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of 30 percent have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claim for an increased rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  To satisfy the first Quartuccio element for an increased-compensation claim, 38 U.S.C.A. § 5103(a) compliant notice must notify the claimant that, 1) to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability, 2) a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment, and 3) provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation, and must also notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet.App. 94, 107 (2010).  Prior to initial adjudication of the Veteran's increased rating claim, a July 2008 letter fully satisfied the duty to notify provisions for the Quartuccio elements.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 187.  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the Veteran an appropriate VA examination in 2008.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA and the private treatment mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The 2008 VA examination report is thorough and supported by VA outpatient treatment records.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

ORDER

Entitlement to a rating in excess of 30 percent for PTSD is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


